DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed August 28, 2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 5-7, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kroeger, U.S. Patent Application Publication No. 2020/0282929.
	As to claims 1, 11 and 15, Kroeger teaches a method, system and medium
 comprising: 
acquiring one or more point clouds from a lidar unit, wherein the lidar unit comprises one or more lasers, and wherein each point cloud is a representation of a scene according to a laser in the lidar unit, the scene comprising a fiducial target (see para. 19, 26, 34 and 38); 
generating, based on points in the one or more point clouds, a first target cloud that correspond to the fiducial target (see para. 26 and 34); 
performing a rigid body processing to minimize a sum of distances from each point in the first target cloud to the fiducial target (see para. 26 and 34); and 
generating a first set of lidar validation measurements based on the distances from each point in the first target cloud to the fiducial target (see para. 26 and 34).
As to claim 2, Kroeger teaches the method of claim 1, wherein the rigid body processing comprises at least one of a rotation operation or a translation operation (see para. 37).
As to claim 3, Kroeger teaches the method of claim 1, wherein the fiducial target has 3 orthogonal planes (see para. 21 and 39-40).
As to claim 5, Kroeger teaches the method of claim 1, wherein acquiring one or more point clouds comprises receiving lidar sensor data from the lidar unit and converting the lidar sensor data into the one or more point clouds (see para. 26 and 34).
As to claim 6, Kroeger teaches the method of claim 1, further comprising selecting points in the one or more point clouds that correspond to the fiducial target for inclusion in the first target cloud, wherein the first set of lidar validation measurements are for a group of lasers of the lidar unit (see para. 16, 45 and 59-61).
As to claim 7, Kroeger teaches the method of claim 1, wherein the first target cloud is associated with a first laser of the lidar unit (see para. 16, 45 and 59-61).
As to claim 10, Kroeger teaches the method of claim 1. Kroeger does not teach selecting the lidar unit for use on an autonomous vehicle based on the first set of lidar validation measurements (see para. 38 and 66-67).
As to claim 12, Kroeger teaches the system of claim 11, wherein the instructions further cause the system to identify one or more rigid body operations configured to minimize a sum of distances from each point in the target cloud to the fiducial target (see para. 26 and 34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger in view of Stumm et al, U.S. Patent Application Publication No. 11,079,492 (referred to hereafter as Stumm).
	As to claim 4, Kroeger teaches the lidar unit is a three-dimension lidar sensor (see para. 38-40). Kroeger does no teach lidar unit is a revolving head three-dimension lidar sensor. However, Stumm teaches lidar unit is a revolving head three-dimension lidar sensor (see col. 6 lines 17-40). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application install a revolving head three-dimension lidar sensor in Kroeger as taught by Stumm. Motivation to do so comes from the teachings well known in the art that using a revolving lidar or any kind of lidar setup to provide a 3d image of the surrounding of the vehicle would achieve the same end result which is to identify obstacles in the vicinity of the vehicle.
4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger.
As to claim 8, Kroeger teaches the method of claim 7, further comprising: generating a target cloud associated with a second laser of the lidar unit; fitting the target cloud to a geometric representation of the fiducial target; and generating a set of lidar validation measurements based on the distances from each point in the target cloud to the fiducial target (see para. 26 and 46).
Kroeger does not explicitly teach a second target fitting a second target cloud and a second set of lidar validation measurements. However, It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to generate a second target cloud associated with a second laser of the lidar unit; fitting the second target cloud to a geometric representation of the fiducial target; and generating a second set of lidar validation measurements based on the distances from each point in the second target cloud to the fiducial target in Kroeger as a design choice as duplication of parts/steps (see MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
5.	Claims 9, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger in view of Pfeiffer, U.S. Patent Application Publication No. 20190293772.
As to claim 9, 14, 16 and 18, Kroeger does not teach comparing the first set of sensor validation measurements with a second set of sensor validation measurements. However, Pfeiffer teaches comparing the first set of sensor validation measurements with a second set of sensor validation measurements (see para. 51-53). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to compare the first set of sensor validation measurements with a second set of sensor validation measurements in Kroeger as taught by Pfeiffer. Motivation to do so comes from the knowledge well known in the art that doing so would identify mis-calibrated sensors and allow the vehicle to avoid relying on mis-calibrated data to make vehicle control decisions.
As to claim 17, Kroeger teaches the non-transitory computer-readable medium of claim 16, wherein the comparison is a chart (see para. 38 and 66-67).
6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger.
As to claim 8, Kroeger teaches the system of claim 11. Kroeger does not teach the fiducial target is a box. It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to have the target as a box or any other type of shape as a design choice (see MPEP 2144.04, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) ).
Allowable Subject Matter
7.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663